ORDER
PER CURIAM.
Scott Spielberg (Spielberg) appeals from the trial court’s judgment granting the motion to dismiss his petition for failure to state a claim upon which relief can be granted (motion to dismiss) filed by B.J.C. Health System Group, d/b/a/ B.J.C. Orthopedic Rehabilitation Center (B.J.C.): Spielberg argues the trial court erred in granting B.J.C.’s motion to dismiss because he sufficiently pleaded all the essential elements for his claims of defamation and “intentional interference with economic expectancy.”
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. Judgment affirmed pursuant to Rule 84.16(b).